                Case: 19-12521   Doc: 520    Filed: 09/16/19    Page: 1 of 4



Dated: September 16, 2019

The following is ORDERED:




               IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA
____________________________________________ x
                                             :            Chapter 11
In re                                        :
                                             :            Case No. 19-12521-JDL
WHITE STAR PETROLEUM HOLDINGS, LLC,          :
et al.,1                                     :            Jointly Administered
                                             :
                             Debtors.        :
____________________________________________ x


                  ORDER PRESERVING EXCLUSIVE FILING PERIOD




1
    The Debtors in these chapter 11 cases, and the last four digits of their U.S. taxpayer
    identification numbers are: White Star Petroleum Holdings, LLC (0575) (“WSTR
    Holdings”), White Star Petroleum, LLC (0977) (“WSTR”), White Star Petroleum II, LLC
    (4347) (“WSTR II”), White Star Petroleum Operating, LLC (5387) (“WSTR Operating”) and
    WSP Finance Corporation (9152) (“WSP Finance” and together with WSTR Holdings,
    WSTR, WSTR II and WSTR Operating, the “Debtors”). The Debtors’ corporate
    headquarters is located at 301 N.W. 63rd Street, Suite 600, Oklahoma City, OK 73116.


SC1:5022348.3
                Case: 19-12521        Doc: 520       Filed: 09/16/19      Page: 2 of 4




                Upon the application (the “Application”)2 of White Star Petroleum Holdings,

LLC and certain of its affiliated debtors and debtors-in-possession (collectively, the “Debtors”),

for entry of an order (this “Order”), pursuant to sections 105(a) and 1121(d) of the Bankruptcy

Code, preserving the Debtors’ Exclusive Filing Period until a determination is made with respect

to the Motion of the Debtors for an Order Extending the Exclusive Periods During Which Only

the Debtors May File a Chapter 11 Plan and Solicit Acceptances Thereof (the “Exclusivity

Motion”); and this Court having jurisdiction to consider the Application pursuant to 28 U.S.C.

§§ 157 and 1334 and rule 81.4(a) of the Local Civil Rules of the United States District Court for

the Western District of Oklahoma; and venue of these chapter 11 cases and the Application in

this district being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this matter being a core

proceeding pursuant to 28 U.S.C. § 157(b); and this Court having found and determined that the

relief sought in the Application is in the best interests of the Debtors, their estates, their creditors

and all other parties-in-interest; and that the legal and factual bases set forth in the Application

establish just cause for the relief granted herein; and after due deliberation and sufficient cause

appearing therefor;

                IT IS HEREBY ORDERED THAT:

                 1.     The Application is GRANTED as set forth herein.

                 2.     The Debtors’ Exclusive Filing Period is hereby extended until an order is

entered with respect to the relief requested in the Exclusivity Motion.

                 3.     The terms and conditions of this Order shall be immediately effective and

enforceable upon entry of this Order, and shall be binding on all parties in interest in these cases.




2
    Capitalized terms not otherwise defined herein shall be given the meanings ascribed to them
    in the Application.

                                                   2
SC1:5022348.3
                Case: 19-12521      Doc: 520        Filed: 09/16/19    Page: 3 of 4




                 4.    This Court shall retain jurisdiction with respect to any matters, claims,

rights or disputes arising from or related to the Application or the implementation of this Order.

                 5.    Findings of fact are based upon representations of counsel.

    IT IS SO ORDERED.


                                              ###


    Approved for Entry:


/s/ John D. Dale
John D. Dale, OBA No. 19787
GABLEGOTWALS
1100 ONEOK Plaza
100 West 5th Street
Tulsa, Oklahoma 74103-4217
Telephone: (918) 595-4800
Fax: (918) 595-4990
Email: jdale@gablelaw.com

-and-

/s/ Craig M. Regens
Craig M. Regens, OBA No. 22894
GABLEGOTWALS
One Leadership Square
211 North Robinson
Oklahoma City, Oklahoma 73102
Telephone: (405) 568-3313
Facsimile: (405) 235-2875
cregens@gablelaw.com

-and-

Andrew G. Dietderich, NY Bar 2850584
Brian D. Glueckstein, NY Bar 4227005
Alexa J. Kranzley, NY Bar 4707386
SULLIVAN & CROMWELL LLP
125 Broad Street
New York, New York 10004
Telephone:    (212) 558-4000
Facsimile:    (212) 558-3588

                                                 3
SC1:5022348.3
                Case: 19-12521   Doc: 520   Filed: 09/16/19   Page: 4 of 4




dietdericha@sullcrom.com
gluecksteinb@sullcrom.com
kranzleya@sullcrom.com

Co-Counsel to the Debtors




                                            4
SC1:5022348.3
